PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of W.Va. Route 152, Wayne County.
2. Claimant alleges that on or around July 21, 2006, their property suffered flood damage as a result of clogged drains and culverts during a rain event.
3. For the purposes of settlement, respondent acknowledges culpability for the preceding incident.
4. Claimant and respondent believe that in this particular incident and under these particular circumstances that an award of five thousand five hundred eighty-two dollars and ninety-seven cents ($5,582.97) would be a fair and reasonable amount to settle this claim.
5. The parties to this claim agree that the total sum of five thousand five hundred eighty-two dollars and ninety-seven cents ($5,582.97) to be paid by respondent to the claimants in Claim No. CC-06-0247 will be a full and complete settlement, compromise, and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims claimants may have against *208respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W.Va. Route 152 on the date of this incident; that the negligence of respondent was the proximate cause of the damages; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $5,582.97.
Award of $5,582.97.